DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-9, 12-13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Chang et al. (US 2016/0286244), Murphy et al. (US 2020/0193053), Edwards et al. (US 10750209), and Allen et al. (US 2003/0071902).

Regarding claim 1, Chang teaches an apparatus comprising:
a processor ([0120]-[0121], Figs. 1, 10); and
memory coupled with the processor ([0120]-[0121], Figs. 1, 10), the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising:
receiving an indication of an event at a relevant location during a period ([0038], “The computing device 102 may also include a clock 120 that determines a time and date and may include a GPS transceiver 124 that communicates with a global positioning system to determine a location of the computing device 102. The location may be provided as part of the metadata associated with a real-time video stream.” [0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. For example, the video discovery engine 174 may identify several real-time video streams that are in close proximity to each other. Such real-time video streams may be an indication of an important event occurring at the location.” [0072], “Generally, it is noted that an event may refer to any activity happening at a particular location or across multiple locations.” [0084], “In some examples, the baseline level of broadcasts may refer to the number of broadcasts that are streamed from a particular geographical location. In one example, the baseline level of broadcasts for the downtown area of Milwaukee may be set to 15 broadcasts. If the number of broadcasts from Milwaukee's downtown area is greater than 15 within a given time period (e.g., 12 hour period), the stream correlator 204 may create an event, collect additional information from the broadcasts themselves, and surface those broadcasts to the client application.” [0085]);
identifying a plurality of devices near the relevant location during the period responsive to receiving the indication ([0038], [0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. For example, the video discovery engine 174 may identify several real-time video streams that are in close proximity to each other. Such real-time video streams may be an indication of an important event occurring at the location.” [0072], “Generally, it is noted that an event may refer to any activity happening at a particular location or across multiple locations.” [0073], “The multi-perspective video sharing engine 202 may correlate the video streams either in real-time (e.g., as they are being broadcasted) or stored video broadcasts (e.g., the stored video streams 164 and/or the replays 220) that relate to the same event at a previous time, and present a multi-perspective display on one or more viewers' devices 250 that displays the live broadcast streams concurrently and/or identifies the live/stored video broadcasts based on a certain order (e.g., temporal order from earliest stream to latest stream, or vice versa, or order of popularity based on one or more social media metrics).” [0084], “In some examples, the baseline level of broadcasts may refer to the number of broadcasts that are streamed from a particular geographical location. In one example, the baseline level of broadcasts for the downtown area of Milwaukee may be set to 15 broadcasts. If the number of broadcasts from Milwaukee's downtown area is greater than 15 within a given time period (e.g., 12 hour period), the stream correlator 204 may create an event, collect additional information from the broadcasts themselves, and surface those broadcasts to the client application.” [0085]);
receiving information from a plurality of devices ([0033], “The system 100 may include one or more computing device(s) 102, 104 connected to one or more server computers 160, 161 through one or more networks 150.” [0039], “The interactive streaming application 132 may be configured to enable the computing device 102 to communicate with the interactive video broadcasting service 101 over the network 150. The interactive streaming application 132 may be configured to enable the computing device 102 to start a real-time video stream and share the real-time video stream via a social media platform.” [0042], “The throughput represents the bandwidth available to transmit the real-time video stream from device 102 to the server 160.” Fig. 1),
the information from each device of the plurality of devices comprising electronic multimedia and location information ([0039], “The interactive streaming application 132 may be configured to enable the computing device 102 to communicate with the interactive video broadcasting service 101 over the network 150. The interactive streaming application 132 may be configured to enable the computing device 102 to start a real-time video stream and share the real-time video stream via a social media platform.” [0038], “The computing device 102 may also include a clock 120 that determines a time and date and may include a GPS transceiver 124 that communicates with a global positioning system to determine a location of the computing device 102. The location may be provided as part of the metadata associated with a real-time video stream.”),
fusing the electronic multimedia from the plurality of devices to create fused information ([0083], [0117], “Multiple streams may be correlated with each other and/or an event (902).” [0118], “A multi-perspective display may be provided to display the multiple streams (904).” Figs. 1, 9);
receiving a request for an image, a video, or audio associated with the relevant location and the period ([0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. … In some implementations, the video discovery engine 174 may initiate a user interface that shows the location of the real-time video streams and enables a user to select one of the real-time video streams for preview of viewing. For example, the user may navigate in a map that includes an icon representing the location of live video streams and the user may select an icon to join or preview the live video stream associated with the location.” [0068], “In some implementations, the interactive video broadcasting service 201 may include a multi-perspective video sharing engine 202 configured to create a multi-perspective experience of the same event from different broadcasters or different video capturing devices. … The multi-perspective video sharing engine 202 may identify which live broadcasts are coming from the same event, and then allow the viewers to concurrently display the different live streams from the same event in the user interface so that a user can obtain a multi-dimensional experience of the event that is observed with different perspectives.” [0093], Fig. 3); and
in response to the request, providing the fused information corresponding to the relevant location and the period ([0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. … In some implementations, the video discovery engine 174 may initiate a user interface that shows the location of the real-time video streams and enables a user to select one of the real-time video streams for preview of viewing. For example, the user may navigate in a map that includes an icon representing the location of live video streams and the user may select an icon to join or preview the live video stream associated with the location.” [0068], “In some implementations, the interactive video broadcasting service 201 may include a multi-perspective video sharing engine 202 configured to create a multi-perspective experience of the same event from different broadcasters or different video capturing devices. … The multi-perspective video sharing engine 202 may identify which live broadcasts are coming from the same event, and then allow the viewers to concurrently display the different live streams from the same event in the user interface so that a user can obtain a multi-dimensional experience of the event that is observed with different perspectives.” [0093], Fig. 3).
While Chang teaches receiving an indication of an event at a relevant location during a period, Chang does not expressly teach receiving an indication of an emergency at the relevant location during the period. Chang does not expressly teach anonymizing the fused information, wherein the anonymizing comprises replacing a live object in the electronic multimedia with a representative icon to create anonymized fused information, and providing the anonymized fused information. Chang also does not expressly teach sending an instruction to at least a subset of the plurality of devices to record electronic multimedia.
Murphy teaches anonymizing content, wherein anonymizing comprises replacing a live object in electronic multimedia with a representative icon, and providing the anonymized information ([0004], “A facial recognition technique is executed against an individual face within the image to obtain a recognized face. Privacy rules are applied to the image, where the privacy rules are associated with privacy settings for a user associated with the recognized face. A privacy protected version of the image is distributed, where the privacy protected version of the image has an altered image feature.” [0023], “The privacy protected images have an altered image feature. The altered image feature may be a blurring of the facial image of a user that has requested privacy protection. Alternately, an emoticon, icon or brand may he placed over the face of the user that has requested privacy protection. The altered image may include a complete blocking of the face and body of the protected individual that has specified such privacy settings.”).
In view of Murphy’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang to include anonymizing the fused information, wherein the anonymizing comprises replacing a live object in the electronic multimedia with a representative icon to create anonymized fused information, and providing the anonymized fused information. The modification would improve Chang by enabling a means for protecting the privacy of individuals.
While the combination teaches receiving an indication of an event at a relevant location during a period (Chang: [0059], [0072], [0084]-[0085]), the combination does not expressly teach receiving an indication of an emergency at the relevant location during the period. The combination also does not expressly teach sending an instruction to at least a subset of the plurality of devices to record electronic multimedia.
Edwards teaches:
receiving an indication of an emergency at a relevant location during a period (Col. 14, line 43 to col. 15, line 12, “(49) In an operation 404, triggers may be detected from the environment based on the monitoring of the environment. The monitoring may be continuous or activated (e.g., via a prompt or command by the user of the user device). … For example, a trigger may be a particular hostile person, or the voice print of the hostile person, and indicate that the hostile person is present in the environment. In some embodiments, the triggers may be designated by a user of the user device. In some embodiments, a trigger may be associated with one or more actions to be performed in response to the trigger being detected. For example, a trigger (e.g., a particular hostile person) may be associated with an action to stream a live video of the environment featuring the hostile person to a recipient set (e.g., including law enforcement agencies), and to send a request for immediate assistance (e.g., for the law enforcement agencies to respond).” Col. 15, lines 34-56, “In an operation 408, based on the selection of a recipient or a recipient set and the detected trigger, one or more actions may be performed. In some embodiments, the actions may be related to the recipient set. In some embodiments, the actions may include providing a stream of a live video of the environment, providing a communication, storing a record of the live video, or other actions. In some embodiments, the actions may be associated with the trigger.” Fig. 4); and
instructing at least a subset of a plurality of devices to record electronic multimedia (Col. 14, line 43 to col. 15, line 12, “(49) In an operation 404, triggers may be detected from the environment based on the monitoring of the environment. The monitoring may be continuous or activated (e.g., via a prompt or command by the user of the user device).” Col. 15, lines 34-56, “In an operation 408, based on the selection of a recipient or a recipient set and the detected trigger, one or more actions may be performed. In some embodiments, the actions may be related to the recipient set. In some embodiments, the actions may include providing a stream of a live video of the environment, providing a communication, storing a record of the live video, or other actions.” Fig. 4).
In view of Edwards’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include receiving an indication of an emergency at the relevant location during the period, and instructing at least a subset of the plurality of devices to record electronic multimedia. The modification would produce an improved system capable of alerting emergency services when emergencies are detected by the system. The modification would additionally serve to facilitate communication with emergency services in cases of emergencies.
The combination teaches the limitations specified above; however, the combination does not expressly teach sending an instruction to at least a subset of the plurality of devices to record electronic multimedia.
Allen teaches, in the event of an emergency, sending an instruction to at least a subset of a plurality of devices to record electronic multimedia ([0019], “The present invention provides improved systems, devices, and methods for switching viewing between multiple video cameras. … Embodiments provide local and remote access control installations to monitor multiple camera locations.” [0034], “As noted above, the triggers, resources, or announcements can be inserted by the originating broadcaster 104, a local broadcaster 106, or by the cable system operator 108. In the event of an emergency (for example, earthquake, flood, hurricane, riots, looting, terrorism, etc.), triggers may be sent by the system to activate monitoring cameras to begin transmitting and/or recording video signals. This may be done to provide a richer set of inputs or recording for security and/or intelligence gathering.”).
In view of Allen’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include sending an instruction to at least a subset of the plurality of devices to record electronic multimedia. By allowing for remote activation of recording, the modification would serve to improve system flexibility. For example, service providers may elect to activate recording during emergency events that may not be detected by sensors.

Regarding claim 8, Chang teaches a method comprising:
receiving, by a processing system comprising a processor, an indication of an event at a relevant location during a period ([0038], “The computing device 102 may also include a clock 120 that determines a time and date and may include a GPS transceiver 124 that communicates with a global positioning system to determine a location of the computing device 102. The location may be provided as part of the metadata associated with a real-time video stream.” [0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. For example, the video discovery engine 174 may identify several real-time video streams that are in close proximity to each other. Such real-time video streams may be an indication of an important event occurring at the location.” [0072], “Generally, it is noted that an event may refer to any activity happening at a particular location or across multiple locations.” [0084], “In some examples, the baseline level of broadcasts may refer to the number of broadcasts that are streamed from a particular geographical location. In one example, the baseline level of broadcasts for the downtown area of Milwaukee may be set to 15 broadcasts. If the number of broadcasts from Milwaukee's downtown area is greater than 15 within a given time period (e.g., 12 hour period), the stream correlator 204 may create an event, collect additional information from the broadcasts themselves, and surface those broadcasts to the client application.” [0085]),
identifying, by the processor, a plurality of devices near the relevant location during the period responsive to receiving the indication ([0038], [0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. For example, the video discovery engine 174 may identify several real-time video streams that are in close proximity to each other. Such real-time video streams may be an indication of an important event occurring at the location.” [0072], “Generally, it is noted that an event may refer to any activity happening at a particular location or across multiple locations.” [0073], “The multi-perspective video sharing engine 202 may correlate the video streams either in real-time (e.g., as they are being broadcasted) or stored video broadcasts (e.g., the stored video streams 164 and/or the replays 220) that relate to the same event at a previous time, and present a multi-perspective display on one or more viewers' devices 250 that displays the live broadcast streams concurrently and/or identifies the live/stored video broadcasts based on a certain order (e.g., temporal order from earliest stream to latest stream, or vice versa, or order of popularity based on one or more social media metrics).” [0084], “In some examples, the baseline level of broadcasts may refer to the number of broadcasts that are streamed from a particular geographical location. In one example, the baseline level of broadcasts for the downtown area of Milwaukee may be set to 15 broadcasts. If the number of broadcasts from Milwaukee's downtown area is greater than 15 within a given time period (e.g., 12 hour period), the stream correlator 204 may create an event, collect additional information from the broadcasts themselves, and surface those broadcasts to the client application.” [0085]);
receiving, by a processor, information from a plurality of devices ([0033], “The system 100 may include one or more computing device(s) 102, 104 connected to one or more server computers 160, 161 through one or more networks 150.” [0039], “The interactive streaming application 132 may be configured to enable the computing device 102 to communicate with the interactive video broadcasting service 101 over the network 150. The interactive streaming application 132 may be configured to enable the computing device 102 to start a real-time video stream and share the real-time video stream via a social media platform.” [0042], “The throughput represents the bandwidth available to transmit the real-time video stream from device 102 to the server 160.” Fig. 1),
the information from each device of the plurality of devices comprising electronic multimedia and location information ([0039], “The interactive streaming application 132 may be configured to enable the computing device 102 to communicate with the interactive video broadcasting service 101 over the network 150. The interactive streaming application 132 may be configured to enable the computing device 102 to start a real-time video stream and share the real-time video stream via a social media platform.” [0038], “The computing device 102 may also include a clock 120 that determines a time and date and may include a GPS transceiver 124 that communicates with a global positioning system to determine a location of the computing device 102. The location may be provided as part of the metadata associated with a real-time video stream.”),
fusing, by the processor, the information from the plurality of devices to create fused information ([0083], [0117], “Multiple streams may be correlated with each other and/or an event (902).” [0118], “A multi-perspective display may be provided to display the multiple streams (904).” Figs. 1, 9);
receiving, by the processor, a request for an image, a video, or audio associated with the location and the period ([0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. … In some implementations, the video discovery engine 174 may initiate a user interface that shows the location of the real-time video streams and enables a user to select one of the real-time video streams for preview of viewing. For example, the user may navigate in a map that includes an icon representing the location of live video streams and the user may select an icon to join or preview the live video stream associated with the location.” [0068], “In some implementations, the interactive video broadcasting service 201 may include a multi-perspective video sharing engine 202 configured to create a multi-perspective experience of the same event from different broadcasters or different video capturing devices. … The multi-perspective video sharing engine 202 may identify which live broadcasts are coming from the same event, and then allow the viewers to concurrently display the different live streams from the same event in the user interface so that a user can obtain a multi-dimensional experience of the event that is observed with different perspectives.” [0093], Fig. 3); and
in response to the request, providing, by the processor, the fused information corresponding to the location and the period ([0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. … In some implementations, the video discovery engine 174 may initiate a user interface that shows the location of the real-time video streams and enables a user to select one of the real-time video streams for preview of viewing. For example, the user may navigate in a map that includes an icon representing the location of live video streams and the user may select an icon to join or preview the live video stream associated with the location.” [0068], “In some implementations, the interactive video broadcasting service 201 may include a multi-perspective video sharing engine 202 configured to create a multi-perspective experience of the same event from different broadcasters or different video capturing devices. … The multi-perspective video sharing engine 202 may identify which live broadcasts are coming from the same event, and then allow the viewers to concurrently display the different live streams from the same event in the user interface so that a user can obtain a multi-dimensional experience of the event that is observed with different perspectives.” [0093], Fig. 3).
While Chang teaches receiving an indication of an event at a relevant location during a period, Chang does not expressly teach receiving an indication of an emergency at the relevant location during the period. Chang does not expressly teach anonymizing the fused information, wherein the anonymizing comprises replacing a live object in the electronic multimedia with a representative icon to create anonymized fused information, and providing the anonymized fused information. Chang also does not expressly teach transmitting, by the processor, an instruction to at least a subset of the plurality of devices to record electronic multimedia.
Murphy teaches anonymizing content, wherein anonymizing comprises replacing a live object in electronic multimedia with a representative icon, and providing the anonymized information ([0004], “A facial recognition technique is executed against an individual face within the image to obtain a recognized face. Privacy rules are applied to the image, where the privacy rules are associated with privacy settings for a user associated with the recognized face. A privacy protected version of the image is distributed, where the privacy protected version of the image has an altered image feature.” [0023], “The privacy protected images have an altered image feature. The altered image feature may be a blurring of the facial image of a user that has requested privacy protection. Alternately, an emoticon, icon or brand may he placed over the face of the user that has requested privacy protection. The altered image may include a complete blocking of the face and body of the protected individual that has specified such privacy settings.”).
In view of Murphy’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang to include anonymizing the fused information, wherein the anonymizing comprises replacing a live object in the electronic multimedia with a representative icon to create anonymized fused information, and providing the anonymized fused information. The modification would improve Chang by enabling a means for protecting the privacy of individuals.
While the combination teaches receiving an indication of an event at a relevant location during a period (Chang: [0059], [0072], [0084]-[0085]), the combination does not expressly teach receiving an indication of an emergency at the relevant location during the period. The combination also does not expressly teach transmitting, by the processor, an instruction to at least a subset of the plurality of devices to record electronic multimedia.
Edwards teaches:
receiving an indication of an emergency at a relevant location during a period (Col. 14, line 43 to col. 15, line 12, “(49) In an operation 404, triggers may be detected from the environment based on the monitoring of the environment. The monitoring may be continuous or activated (e.g., via a prompt or command by the user of the user device). … For example, a trigger may be a particular hostile person, or the voice print of the hostile person, and indicate that the hostile person is present in the environment. In some embodiments, the triggers may be designated by a user of the user device. In some embodiments, a trigger may be associated with one or more actions to be performed in response to the trigger being detected. For example, a trigger (e.g., a particular hostile person) may be associated with an action to stream a live video of the environment featuring the hostile person to a recipient set (e.g., including law enforcement agencies), and to send a request for immediate assistance (e.g., for the law enforcement agencies to respond).” Col. 15, lines 34-56, “In an operation 408, based on the selection of a recipient or a recipient set and the detected trigger, one or more actions may be performed. In some embodiments, the actions may be related to the recipient set. In some embodiments, the actions may include providing a stream of a live video of the environment, providing a communication, storing a record of the live video, or other actions. In some embodiments, the actions may be associated with the trigger.” Fig. 4); and
instructing at least a subset of a plurality of devices to record electronic multimedia (Col. 14, line 43 to col. 15, line 12, “(49) In an operation 404, triggers may be detected from the environment based on the monitoring of the environment. The monitoring may be continuous or activated (e.g., via a prompt or command by the user of the user device).” Col. 15, lines 34-56, “In an operation 408, based on the selection of a recipient or a recipient set and the detected trigger, one or more actions may be performed. In some embodiments, the actions may be related to the recipient set. In some embodiments, the actions may include providing a stream of a live video of the environment, providing a communication, storing a record of the live video, or other actions.” Fig. 4).
In view of Edwards’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include receiving an indication of an emergency at the relevant location during the period, and instructing at least a subset of the plurality of devices to record electronic multimedia. The modification would produce an improved system capable of alerting emergency services when emergencies are detected by the system. The modification would additionally serve to facilitate communication with emergency services in cases of emergencies.
The combination teaches the limitations specified above; however, the combination does not expressly teach transmitting, by the processor, an instruction to at least a subset of the plurality of devices to record electronic multimedia.
Allen teaches, in the event of an emergency, sending an instruction to at least a subset of a plurality of devices to record electronic multimedia ([0019], “The present invention provides improved systems, devices, and methods for switching viewing between multiple video cameras. … Embodiments provide local and remote access control installations to monitor multiple camera locations.” [0034], “As noted above, the triggers, resources, or announcements can be inserted by the originating broadcaster 104, a local broadcaster 106, or by the cable system operator 108. In the event of an emergency (for example, earthquake, flood, hurricane, riots, looting, terrorism, etc.), triggers may be sent by the system to activate monitoring cameras to begin transmitting and/or recording video signals. This may be done to provide a richer set of inputs or recording for security and/or intelligence gathering.”).
In view of Allen’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include transmitting, by the processor, an instruction to at least a subset of the plurality of devices to record electronic multimedia. By allowing for remote activation of recording, the modification would serve to improve system flexibility. For example, service providers may elect to activate recording during emergency events that may not be detected by sensors.

Regarding claim 15, Chang teaches a system comprising:
one or more processors ([0120]-[0121], Figs. 1, 10); and
memory coupled with the one or more processors ([0120]-[0121], Figs. 1, 10), the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations comprising:
receiving an indication of an event at a relevant location during a period ([0038], “The computing device 102 may also include a clock 120 that determines a time and date and may include a GPS transceiver 124 that communicates with a global positioning system to determine a location of the computing device 102. The location may be provided as part of the metadata associated with a real-time video stream.” [0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. For example, the video discovery engine 174 may identify several real-time video streams that are in close proximity to each other. Such real-time video streams may be an indication of an important event occurring at the location.” [0072], “Generally, it is noted that an event may refer to any activity happening at a particular location or across multiple locations.” [0084], “In some examples, the baseline level of broadcasts may refer to the number of broadcasts that are streamed from a particular geographical location. In one example, the baseline level of broadcasts for the downtown area of Milwaukee may be set to 15 broadcasts. If the number of broadcasts from Milwaukee's downtown area is greater than 15 within a given time period (e.g., 12 hour period), the stream correlator 204 may create an event, collect additional information from the broadcasts themselves, and surface those broadcasts to the client application.” [0085]);
identifying a plurality of devices near the relevant location during the period responsive to receiving the indication ([0038], [0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. For example, the video discovery engine 174 may identify several real-time video streams that are in close proximity to each other. Such real-time video streams may be an indication of an important event occurring at the location.” [0072], “Generally, it is noted that an event may refer to any activity happening at a particular location or across multiple locations.” [0073], “The multi-perspective video sharing engine 202 may correlate the video streams either in real-time (e.g., as they are being broadcasted) or stored video broadcasts (e.g., the stored video streams 164 and/or the replays 220) that relate to the same event at a previous time, and present a multi-perspective display on one or more viewers' devices 250 that displays the live broadcast streams concurrently and/or identifies the live/stored video broadcasts based on a certain order (e.g., temporal order from earliest stream to latest stream, or vice versa, or order of popularity based on one or more social media metrics).” [0084], “In some examples, the baseline level of broadcasts may refer to the number of broadcasts that are streamed from a particular geographical location. In one example, the baseline level of broadcasts for the downtown area of Milwaukee may be set to 15 broadcasts. If the number of broadcasts from Milwaukee's downtown area is greater than 15 within a given time period (e.g., 12 hour period), the stream correlator 204 may create an event, collect additional information from the broadcasts themselves, and surface those broadcasts to the client application.” [0085]);
receiving information from a plurality of devices ([0033], “The system 100 may include one or more computing device(s) 102, 104 connected to one or more server computers 160, 161 through one or more networks 150.” [0039], “The interactive streaming application 132 may be configured to enable the computing device 102 to communicate with the interactive video broadcasting service 101 over the network 150. The interactive streaming application 132 may be configured to enable the computing device 102 to start a real-time video stream and share the real-time video stream via a social media platform.” [0042], “The throughput represents the bandwidth available to transmit the real-time video stream from device 102 to the server 160.” Fig. 1),
the information from each device of the plurality of devices comprising electronic multimedia and location information ([0039], “The interactive streaming application 132 may be configured to enable the computing device 102 to communicate with the interactive video broadcasting service 101 over the network 150. The interactive streaming application 132 may be configured to enable the computing device 102 to start a real-time video stream and share the real-time video stream via a social media platform.” [0038], “The computing device 102 may also include a clock 120 that determines a time and date and may include a GPS transceiver 124 that communicates with a global positioning system to determine a location of the computing device 102. The location may be provided as part of the metadata associated with a real-time video stream.”),
wherein the location information corresponds to a location at which the electronic multimedia was created ([0038], “The computing device 102 may also include a clock 120 that determines a time and date and may include a GPS transceiver 124 that communicates with a global positioning system to determine a location of the computing device 102. The location may be provided as part of the metadata associated with a real-time video stream.”),
the location being in a relevant location ([0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. For example, the video discovery engine 174 may identify several real-time video streams that are in close proximity to each other. Such real-time video streams may be an indication of an important event occurring at the location.” [0072], “Generally, it is noted that an event may refer to any activity happening at a particular location or across multiple locations.” [0075], “When the broadcasters and/or viewers opt-in or permit the service to collect such information, the stream correlator 204 may obtain location data (e.g., GPS coordinates) and time information (e.g., time stamps of the broadcast streams), and use the location data and the time information to correlate one or more video streams to an event.” [0084], “In some examples, the baseline level of broadcasts may refer to the number of broadcasts that are streamed from a particular geographical location. In one example, the baseline level of broadcasts for the downtown area of Milwaukee may be set to 15 broadcasts. If the number of broadcasts from Milwaukee's downtown area is greater than 15 within a given time period (e.g., 12 hour period), the stream correlator 204 may create an event, collect additional information from the broadcasts themselves, and surface those broadcasts to the client application.”);
fusing the information from the plurality of devices to create fused information ([0083], [0117], “Multiple streams may be correlated with each other and/or an event (902).” [0118], “A multi-perspective display may be provided to display the multiple streams (904).” Figs. 1, 9);
receiving a request for an image, a video, or audio associated with the location and the period ([0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. … In some implementations, the video discovery engine 174 may initiate a user interface that shows the location of the real-time video streams and enables a user to select one of the real-time video streams for preview of viewing. For example, the user may navigate in a map that includes an icon representing the location of live video streams and the user may select an icon to join or preview the live video stream associated with the location.” [0068], “In some implementations, the interactive video broadcasting service 201 may include a multi-perspective video sharing engine 202 configured to create a multi-perspective experience of the same event from different broadcasters or different video capturing devices. … The multi-perspective video sharing engine 202 may identify which live broadcasts are coming from the same event, and then allow the viewers to concurrently display the different live streams from the same event in the user interface so that a user can obtain a multi-dimensional experience of the event that is observed with different perspectives.” [0093], Fig. 3); and
in response to the request, providing the fused information corresponding to the relevant location and the period ([0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. … In some implementations, the video discovery engine 174 may initiate a user interface that shows the location of the real-time video streams and enables a user to select one of the real-time video streams for preview of viewing. For example, the user may navigate in a map that includes an icon representing the location of live video streams and the user may select an icon to join or preview the live video stream associated with the location.” [0068], “In some implementations, the interactive video broadcasting service 201 may include a multi-perspective video sharing engine 202 configured to create a multi-perspective experience of the same event from different broadcasters or different video capturing devices. … The multi-perspective video sharing engine 202 may identify which live broadcasts are coming from the same event, and then allow the viewers to concurrently display the different live streams from the same event in the user interface so that a user can obtain a multi-dimensional experience of the event that is observed with different perspectives.” [0093], Fig. 3).
While Chang teaches receiving an indication of an event at a relevant location during a period, Chang does not expressly teach receiving an indication of an emergency at the relevant location during the period. Chang does not expressly teach anonymizing the fused information, wherein the anonymizing comprises replacing a live object in the electronic multimedia with a representative icon to create anonymized fused information, and providing the anonymized fused information. Chang also does not expressly teach sending a command to at least a subset of the plurality of devices to record electronic multimedia.
Murphy teaches anonymizing content, wherein anonymizing comprises replacing a live object in electronic multimedia with a representative icon, and providing the anonymized information ([0004], “A facial recognition technique is executed against an individual face within the image to obtain a recognized face. Privacy rules are applied to the image, where the privacy rules are associated with privacy settings for a user associated with the recognized face. A privacy protected version of the image is distributed, where the privacy protected version of the image has an altered image feature.” [0023], “The privacy protected images have an altered image feature. The altered image feature may be a blurring of the facial image of a user that has requested privacy protection. Alternately, an emoticon, icon or brand may he placed over the face of the user that has requested privacy protection. The altered image may include a complete blocking of the face and body of the protected individual that has specified such privacy settings.”).
In view of Murphy’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang to include anonymizing the fused information, wherein the anonymizing comprises replacing a live object in the electronic multimedia with a representative icon to create anonymized fused information, and providing the anonymized fused information. The modification would improve Chang by enabling a means for protecting the privacy of individuals.
While the combination teaches receiving an indication of an event at a relevant location during a period (Chang: [0059], [0072], [0084]-[0085]), the combination does not expressly teach receiving an indication of an emergency at the relevant location during the period. The combination also does not expressly teach sending a command to at least a subset of the plurality of devices to record electronic multimedia.
Edwards teaches:
receiving an indication of an emergency at a relevant location during a period (Col. 14, line 43 to col. 15, line 12, “(49) In an operation 404, triggers may be detected from the environment based on the monitoring of the environment. The monitoring may be continuous or activated (e.g., via a prompt or command by the user of the user device). … For example, a trigger may be a particular hostile person, or the voice print of the hostile person, and indicate that the hostile person is present in the environment. In some embodiments, the triggers may be designated by a user of the user device. In some embodiments, a trigger may be associated with one or more actions to be performed in response to the trigger being detected. For example, a trigger (e.g., a particular hostile person) may be associated with an action to stream a live video of the environment featuring the hostile person to a recipient set (e.g., including law enforcement agencies), and to send a request for immediate assistance (e.g., for the law enforcement agencies to respond).” Col. 15, lines 34-56, “In an operation 408, based on the selection of a recipient or a recipient set and the detected trigger, one or more actions may be performed. In some embodiments, the actions may be related to the recipient set. In some embodiments, the actions may include providing a stream of a live video of the environment, providing a communication, storing a record of the live video, or other actions. In some embodiments, the actions may be associated with the trigger.” Fig. 4); and
instructing at least a subset of a plurality of devices to record electronic multimedia (Col. 14, line 43 to col. 15, line 12, “(49) In an operation 404, triggers may be detected from the environment based on the monitoring of the environment. The monitoring may be continuous or activated (e.g., via a prompt or command by the user of the user device).” Col. 15, lines 34-56, “In an operation 408, based on the selection of a recipient or a recipient set and the detected trigger, one or more actions may be performed. In some embodiments, the actions may be related to the recipient set. In some embodiments, the actions may include providing a stream of a live video of the environment, providing a communication, storing a record of the live video, or other actions.” Fig. 4).
In view of Edwards’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include receiving an indication of an emergency at the relevant location during the period, and instructing at least a subset of the plurality of devices to record electronic multimedia. The modification would produce an improved system capable of alerting emergency services when emergencies are detected by the system. The modification would additionally serve to facilitate communication with emergency services in cases of emergencies.
The combination teaches the limitations specified above; however, the combination does not expressly teach sending a command to at least a subset of the plurality of devices to record electronic multimedia.
Allen teaches, in the event of an emergency, sending an instruction to at least a subset of a plurality of devices to record electronic multimedia ([0019], “The present invention provides improved systems, devices, and methods for switching viewing between multiple video cameras. … Embodiments provide local and remote access control installations to monitor multiple camera locations.” [0034], “As noted above, the triggers, resources, or announcements can be inserted by the originating broadcaster 104, a local broadcaster 106, or by the cable system operator 108. In the event of an emergency (for example, earthquake, flood, hurricane, riots, looting, terrorism, etc.), triggers may be sent by the system to activate monitoring cameras to begin transmitting and/or recording video signals. This may be done to provide a richer set of inputs or recording for security and/or intelligence gathering.”).
In view of Allen’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include sending an instruction to at least a subset of the plurality of devices to record electronic multimedia. By allowing for remote activation of recording, the modification would serve to improve system flexibility. For example, service providers may elect to activate recording during emergency events that may not be detected by sensors.

Regarding claims 6 and 13, the combination teaches wherein the indication of the emergency is based on image recognition of a crime at the relevant location from the electronic multimedia of one of the devices of the plurality of devices (Edwards: Col. 14, lines 26-42, “In an operation 402, an environment may be monitored. In some embodiments, the environment is monitored by performing sensing procedures, such as optical sensing, physical sensing, motion sensing, heat sensing, or other types of sensing. For example, the environment may be monitored for location, temperature, motion, light, a person, object, or other images, or utterances, voice prints, speech patterns, sound volume, or other sounds. In some embodiments, the environment may be monitored by performing image recognition or audio recognition on a live video, where the live video may be representative of the environment. For example, the environment depicted in the live video may be monitored for images, such as a person or object, or sounds, such as utterances. Operation 402 may be performed by a subsystem that is the same as or similar to environment monitoring subsystem 112, in accordance with one or more embodiments.”).

Regarding claim 9, the combination teaches wherein the anonymized fused information is provided to a visual mapping application (Chang: [0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. … In some implementations, the video discovery engine 174 may initiate a user interface that shows the location of the real-time video streams and enables a user to select one of the real-time video streams for preview of viewing. For example, the user may navigate in a map that includes an icon representing the location of live video streams and the user may select an icon to join or preview the live video stream associated with the location.” Fig. 3).

Regarding claim 12, the combination further teaches wherein the location being proximate to the relevant location is based, at least in part, on a distance requirement, the distance requirement comprising a maximum distance between the location and the relevant location (Chang: [0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. For example, the video discovery engine 174 may identify several real-time video streams that are in close proximity to each other. Such real-time video streams may be an indication of an important event occurring at the location.” [0075], “When the broadcasters and/or viewers opt-in or permit the service to collect such information, the stream correlator 204 may obtain location data (e.g., GPS coordinates) and time information (e.g., time stamps of the broadcast streams), and use the location data and the time information to correlate one or more video streams to an event.” [0084], “In some examples, the baseline level of broadcasts may refer to the number of broadcasts that are streamed from a particular geographical location. In one example, the baseline level of broadcasts for the downtown area of Milwaukee may be set to 15 broadcasts. If the number of broadcasts from Milwaukee's downtown area is greater than 15 within a given time period (e.g., 12 hour period), the stream correlator 204 may create an event, collect additional information from the broadcasts themselves, and surface those broadcasts to the client application.”).

Regarding claim 19, the combination further teaches wherein the request for the image, the video, or the audio comprises the indication of the emergency at the relevant location (Edwards: Col. 10, lines 31-46, “If a high impact motion is detected as a trigger (e.g., via a motion sensor of the user device), it may indicate that a car accident may have occurred. Correspondingly, a recipient set associated with accidents may be selected. The ‘spouse’ recipient and the ‘emergency rescue’ recipient may be selected from that set to receive a video stream of the environment, based on the high impact motion.” Col. 11, lines 31-47, “In some embodiments, based on the trigger and the selection of at least one recipient or recipient set, one or more actions may be performed. In some embodiments, the actions may be associated with the trigger, or a recipient set. For example, an utterance, ‘ HELP!’ may be detected as a trigger in the environment. The utterance ‘ HELP!’ may be associated with the performance of an action to seek immediate aid, or a characteristic of ‘ Emergency Assistance’ (e.g., a characteristic associated with certain recipients or recipient sets). Based on the utterance, an action performed in response to the trigger ‘ HELP!’ may include a request for help from a recipient or recipient set with the characteristic of ‘ Emergency Assistance.’ For example, when ‘ HELP!’ is detected, actions taken may include dialing 911, or sending a communication and a live video stream to an emergency rescue service within a certain distance of the location of the user device.”).

Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Chang, Murphy, Edwards, Allen, and Li (US 2019/0166395).

Regarding claims 10 and 16, the combination teaches the limitations specified in claims 8 and 15; however, the combination as combined does not expressly teach the operations further comprising storing or processing the information on an edge device that is proximate to the relevant location.
Chang teaches storing or processing the information on the apparatus ([0066], “the server 160 may store video streams for a limited time (for example 12 or 24 hours).”).
Li teaches an edge device proximate to the location ([0032], “video delivery service 102 may use a location of client 106 that is included in the request to determine edge servers that are located proximate to client 106. Also, video delivery service 102 may use user profile information for the user that indicate where the user resides. Some CDNs 104 may include edge servers 108 that are located closer to the location of client 106 and may be able to provide faster video delivery.”).
Taking the teachings together, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to include storing or processing the information on an edge device proximate to the relevant location. The modification would serve to enable faster video delivery and distribution. See Li: [0032].

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Chang, Murphy, Edwards, Allen, and Shi et al. (US 2020/0077124).

Regarding claim 11, the combination further teaches wherein an edge device is selected is based, at least in part, on a latency requirement, the latency requirement comprising a maximum latency for receiving the information from the plurality of devices.
The combination teaches the limitations specified above; however, the combination does not expressly teach that an edge device is selected is based, at least in part, on a latency requirement, the latency requirement comprising a maximum latency for receiving the information from the plurality of devices.
Shi teaches identifying an apparatus based, at least in part, on a latency requirement, the latency requirement comprising a maximum latency for receiving information ([0033], “The method 220 can include, at 228, the video content server determining a first motion-to-update latency of a mobile device in relation to receiving a video content update provided by a video content server. Further, the method 220 can include, at 230, the video content server determining that the first motion-to-update latency exceeds a threshold. In addition, responsive to determining that the first motion-to-update latency exceeds a threshold, the method 220 can include, at 232, the video content server determining a motion-to-update latency of the mobile device in relation to receiving video content updates from a plurality of edge servers. Such determining results in a plurality of motion-to-update latencies. Also, the method 220 can include, at 234, the video content server identifying a second motion-to-update latency from the plurality of motion-to-update latencies that is below the threshold. Further, the method 220 can include, at 236, the video content server identifying an edge server associated with the second motion-to-update latency. In addition, the method 220 can include, at 238, the video content server transmitting video content to the edge server to mitigate the first motion-to-update latency of the video content server.”).
In view of Shi’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that an edge device is selected is based, at least in part, on a latency requirement, the latency requirement comprising a maximum latency for receiving the information from the plurality of devices. The modification would serve to improve users’ quality of experience. See Shi: [0028].

Regarding claim 20, the combination teaches the limitations specified above; however, the combination does not expressly teach further teaches the operations further comprising:
receiving performance information associated with the plurality of devices that proximate to the relevant location;
detecting a change in the performance information that reaches a threshold; and
based on reaching the threshold, providing instructions to redistribute to a plurality of edge devices, storage or processing of the fused information or the anonymized fused information.
Shi teaches:
receiving performance information associated with a plurality of devices ([0033], “The method 220 can include, at 228, the video content server determining a first motion-to-update latency of a mobile device in relation to receiving a video content update provided by a video content server. Further, the method 220 can include, at 230, the video content server determining that the first motion-to-update latency exceeds a threshold.”);
detecting a change in performance information that reaches a threshold ([0033], “The method 220 can include, at 228, the video content server determining a first motion-to-update latency of a mobile device in relation to receiving a video content update provided by a video content server. Further, the method 220 can include, at 230, the video content server determining that the first motion-to-update latency exceeds a threshold.”); and
based on reaching the threshold, providing instructions to redistribute to a plurality of edge devices, storage or processing of information ([0033], “The method 220 can include, at 228, the video content server determining a first motion-to-update latency of a mobile device in relation to receiving a video content update provided by a video content server. Further, the method 220 can include, at 230, the video content server determining that the first motion-to-update latency exceeds a threshold. In addition, responsive to determining that the first motion-to-update latency exceeds a threshold, the method 220 can include, at 232, the video content server determining a motion-to-update latency of the mobile device in relation to receiving video content updates from a plurality of edge servers. Such determining results in a plurality of motion-to-update latencies. Also, the method 220 can include, at 234, the video content server identifying a second motion-to-update latency from the plurality of motion-to-update latencies that is below the threshold. Further, the method 220 can include, at 236, the video content server identifying an edge server associated with the second motion-to-update latency. In addition, the method 220 can include, at 238, the video content server transmitting video content to the edge server to mitigate the first motion-to-update latency of the video content server.”).
In view of Shi’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include operations further comprising receiving performance information associated with the plurality of devices that proximate to the relevant location, detecting a change in the performance information that reaches a threshold, and based on reaching the threshold, providing instructions to redistribute to a plurality of edge devices, storage or processing of the fused information or the anonymized fused information. The modification would serve to improve users’ quality of experience. See Shi: [0028].

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Chang, Murphy, Edwards, Allen, and Gellens (US 2016/0029197).

Regarding claims 7 and 14, the combination teaches the limitations specified above; however, the combination does not expressly teach wherein the indication of the emergency is based on a deployment of safety equipment of a vehicle.
Gellens teaches an indication of an emergency based on a deployment of safety equipment of a vehicle ([0122], “In certain examples, terminal 110 may be configured to initiate an emergency call to the central service 160 (e.g., PSAP). The emergency call may be initiated in response to manual input from a user or in response to one or more detected conditions (e.g., deployed airbags, collision sensors, fire indicators, rollover, or other situation detection, etc.).”).
In view of Gellens’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the indication of the emergency is based on a deployment of safety equipment of a vehicle. The modification would serve to facilitate the provision of aid by emergency services following a car crash.

Claim(s) 2-3 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Chang, Murphy, Edwards, Allen, Shi et al. (US 2020/0077124), Li (US 2019/0166395), and Kurane (US 2009/0148152).

Regarding claim 2, the combination teaches the limitations specified above; however, the combination does not expressly teach storing or processing the information on an edge device based, at least in part, on a latency requirement, the latency requirement comprising a maximum latency for receiving the information at the edge device.
Shi teaches storing or processing information on an edge device based, at least in part, on a latency requirement, the latency requirement comprising a maximum latency for receiving the information at the edge device ([0033], “The method 220 can include, at 228, the video content server determining a first motion-to-update latency of a mobile device in relation to receiving a video content update provided by a video content server. Further, the method 220 can include, at 230, the video content server determining that the first motion-to-update latency exceeds a threshold. In addition, responsive to determining that the first motion-to-update latency exceeds a threshold, the method 220 can include, at 232, the video content server determining a motion-to-update latency of the mobile device in relation to receiving video content updates from a plurality of edge servers. Such determining results in a plurality of motion-to-update latencies. Also, the method 220 can include, at 234, the video content server identifying a second motion-to-update latency from the plurality of motion-to-update latencies that is below the threshold. Further, the method 220 can include, at 236, the video content server identifying an edge server associated with the second motion-to-update latency. In addition, the method 220 can include, at 238, the video content server transmitting video content to the edge server to mitigate the first motion-to-update latency of the video content server.”).
In view of Shi’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include storing or processing the information on an edge device that based, at least in part, on a latency requirement, the latency requirement comprising a maximum latency for receiving the information at the edge device The modification would serve to improve users’ quality of experience. See Shi: [0028].
The combination teaches the limitations specified above; however, the combination does not expressly teach that the edge device is proximate to the relevant location.
Li teaches an edge device proximate to a location ([0032], “video delivery service 102 may use a location of client 106 that is included in the request to determine edge servers that are located proximate to client 106. Also, video delivery service 102 may use user profile information for the user that indicate where the user resides. Some CDNs 104 may include edge servers 108 that are located closer to the location of client 106 and may be able to provide faster video delivery.”).
Taking the teachings together, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention such that the edge device is proximate to the relevant location. The modification would serve to enable faster video delivery and distribution. See Li: [0032].

Regarding claim 3, the combination teaches the limitations specified above; however, the combination as presently combined does not expressly teach:
receiving performance information associated with the plurality of devices that are proximate to the relevant location;
detecting a change in the performance information that reaches a threshold; and
based on reaching the threshold, providing instructions to redistribute to a plurality of edge devices, storage or processing of the fused information or the anonymized fused information.
Shi teaches:
receiving performance information associated with a plurality of devices ([0033], “The method 220 can include, at 228, the video content server determining a first motion-to-update latency of a mobile device in relation to receiving a video content update provided by a video content server. Further, the method 220 can include, at 230, the video content server determining that the first motion-to-update latency exceeds a threshold.”);
detecting a change in performance information that reaches a threshold ([0033], “The method 220 can include, at 228, the video content server determining a first motion-to-update latency of a mobile device in relation to receiving a video content update provided by a video content server. Further, the method 220 can include, at 230, the video content server determining that the first motion-to-update latency exceeds a threshold.”); and
based on reaching the threshold, providing instructions to redistribute to a plurality of edge devices, storage or processing of information ([0033], “The method 220 can include, at 228, the video content server determining a first motion-to-update latency of a mobile device in relation to receiving a video content update provided by a video content server. Further, the method 220 can include, at 230, the video content server determining that the first motion-to-update latency exceeds a threshold. In addition, responsive to determining that the first motion-to-update latency exceeds a threshold, the method 220 can include, at 232, the video content server determining a motion-to-update latency of the mobile device in relation to receiving video content updates from a plurality of edge servers. Such determining results in a plurality of motion-to-update latencies. Also, the method 220 can include, at 234, the video content server identifying a second motion-to-update latency from the plurality of motion-to-update latencies that is below the threshold. Further, the method 220 can include, at 236, the video content server identifying an edge server associated with the second motion-to-update latency. In addition, the method 220 can include, at 238, the video content server transmitting video content to the edge server to mitigate the first motion-to-update latency of the video content server.”).
In view of Shi’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include receiving performance information associated with the plurality of devices that are proximate to the relevant location, detecting a change in the performance information that reaches a threshold, and based on reaching the threshold, providing instructions to redistribute to a plurality of edge devices, storage or processing of the fused information or the anonymized fused information. The modification would serve to improve users’ quality of experience. See Shi: [0028].

Regarding claim 17, the combination further teaches wherein the edge device being proximate to the relevant location is based, at least in part, on a latency requirement, the latency requirement comprising a maximum latency for receiving the information at the edge device from the plurality of devices.
The combination teaches the limitations specified above; however, the combination does not expressly teach that the edge device being proximate to the relevant location is based, at least in part, on a latency requirement, the latency requirement comprising a maximum latency for receiving the information at the edge device from the plurality of devices.
Shi teaches identifying an apparatus based, at least in part, on a latency requirement, the latency requirement comprising a maximum latency for receiving information ([0033], “The method 220 can include, at 228, the video content server determining a first motion-to-update latency of a mobile device in relation to receiving a video content update provided by a video content server. Further, the method 220 can include, at 230, the video content server determining that the first motion-to-update latency exceeds a threshold. In addition, responsive to determining that the first motion-to-update latency exceeds a threshold, the method 220 can include, at 232, the video content server determining a motion-to-update latency of the mobile device in relation to receiving video content updates from a plurality of edge servers. Such determining results in a plurality of motion-to-update latencies. Also, the method 220 can include, at 234, the video content server identifying a second motion-to-update latency from the plurality of motion-to-update latencies that is below the threshold. Further, the method 220 can include, at 236, the video content server identifying an edge server associated with the second motion-to-update latency. In addition, the method 220 can include, at 238, the video content server transmitting video content to the edge server to mitigate the first motion-to-update latency of the video content server.”).
In view of Shi’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the edge device being proximate to the relevant location is based, at least in part, on a latency requirement, the latency requirement comprising a maximum latency for receiving the information at the edge device from the plurality of devices. The modification would serve to improve users’ quality of experience. See Shi: [0028].

Regarding claim 18, the combination further teaches wherein the location being proximate to the relevant location is based, at least in part, on a distance requirement, the distance requirement comprising a maximum distance between the location and the relevant location (Chang: [0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. For example, the video discovery engine 174 may identify several real-time video streams that are in close proximity to each other. Such real-time video streams may be an indication of an important event occurring at the location.” [0075], “When the broadcasters and/or viewers opt-in or permit the service to collect such information, the stream correlator 204 may obtain location data (e.g., GPS coordinates) and time information (e.g., time stamps of the broadcast streams), and use the location data and the time information to correlate one or more video streams to an event.” [0084], “In some examples, the baseline level of broadcasts may refer to the number of broadcasts that are streamed from a particular geographical location. In one example, the baseline level of broadcasts for the downtown area of Milwaukee may be set to 15 broadcasts. If the number of broadcasts from Milwaukee's downtown area is greater than 15 within a given time period (e.g., 12 hour period), the stream correlator 204 may create an event, collect additional information from the broadcasts themselves, and surface those broadcasts to the client application.”).

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Chang, Murphy, Edwards, Allen, Shi, Li, and Kurane (US 2009/0148152).

Regarding claim 4, the combination teaches the limitations specified above; however, the combination does not expressly teach wherein the indication of the emergency is based on an anticipated accident.
Kurane teaches an indication of an emergency based on an anticipated accident ([0226], “In order to fulfill the same function as that of known drive recorder, the image recording device 100 periodically compares acceleration received from the acceleration sensor 72 to a threshold amount with respect to acceleration that is stored in the ROM 77 so as to determine whether sudden accelerating or sudden decelerating occurs from the result of this comparison (step S200 to step S206). In a case where the device 100 determines that the sudden accelerating or the sudden decelerating occurs (branch of ‘Yes’ in the step S206), the device 100 predicts an occurrence of an accident (step S208) and allows the camera module 73 to start photographing (step S210). At this time, the device 100 acquires photographing starting time information (step S212).”).
In view of Kurane’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that indication of the emergency is based on an anticipated accident. The modification would enable a combined system to potentially being capturing video and/or images prior to an emergency event. The modification would aid in emergency and/or crash investigations.

Regarding claim 5, the combination further teaches wherein the plurality of devices being in the relevant location is further based, at least in part, on a distance requirement, the distance requirement comprising a maximum distance between a device and the relevant location or the device is within a viewing angle of the relevant location (Chang: [0059], “The video discovery engine 174 may also use location data to suggest real-time video streams for viewing. For example, the video discovery engine 174 may identify several real-time video streams that are in close proximity to each other. Such real-time video streams may be an indication of an important event occurring at the location.” [0075], “When the broadcasters and/or viewers opt-in or permit the service to collect such information, the stream correlator 204 may obtain location data (e.g., GPS coordinates) and time information (e.g., time stamps of the broadcast streams), and use the location data and the time information to correlate one or more video streams to an event.” [0084], “In some examples, the baseline level of broadcasts may refer to the number of broadcasts that are streamed from a particular geographical location. In one example, the baseline level of broadcasts for the downtown area of Milwaukee may be set to 15 broadcasts. If the number of broadcasts from Milwaukee's downtown area is greater than 15 within a given time period (e.g., 12 hour period), the stream correlator 204 may create an event, collect additional information from the broadcasts themselves, and surface those broadcasts to the client application.” That is, the maximum distance between devices is based on the area of the location of an event.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cuban et al. (US 2019/0122082) discloses a system wherein, if a security alarm is triggered the device might capture video data (and potentially audio data if a microphone is included) for subsequent analysis and/or to provide updates on the location or state of the emergency, etc. ([0035]).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426